      Case 4:19-cr-00472-RM-JR Document 54 Filed 02/14/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-19-00472-001-TUC-RM (JR)
10                        Plaintiff,                 MAGISTRATE JUDGE'S FINDINGS
                                                     AND RECOMMENDATION UPON A
11   v.                                                    PLEA OF GUILTY
12   Wei Sun,
13                        Defendant.
14
15         Upon Defendant's request to enter a plea of guilty pursuant to Rule 11 of the
16   Federal Rules of Criminal Procedure, this matter was referred to the Magistrate Judge by

17   the District Court, with the written consents of the Defendant, counsel for the Defendant,
18   and counsel for the United States.

19         Thereafter, the matter came on for a hearing on Defendant's plea of guilty to count

20   one of the First Superseding Indictment which charges Title 22, United States Code,
21   Sections 2778(b)(2) and 2778(c), and Title 22, Code of Federal Regulations, Sections
22   121.1, 123.1, 125.2 and 127.1 Export of Arms and Munitions in full compliance with

23   Rule 11, Federal Rules of Criminal Procedure, before the Magistrate Judge, in open court

24   and on the record.

25         In consideration of that hearing and the allocution made by the Defendant under

26   oath on the record and in the presence of counsel, and the remarks of the Assistant United
27   States Attorney,
28   (A) I FIND as follows:
     Case 4:19-cr-00472-RM-JR Document 54 Filed 02/14/20 Page 2 of 3



 1         (1)    that Defendant is competent to plead;
 2         (2)    that Defendant understands his/her right to trial;
 3         (3)    that Defendant understands what the minimum mandatory and maximum
 4                possible sentence is, including the effect of the supervised release term, and
 5                defendant understands that the sentencing guidelines apply and that the
 6                court may depart from those guidelines under some circumstances;
 7         (4)    that the plea of guilty by the Defendant has been knowingly and voluntarily
 8                made and is not the result of force or threats or of promises apart from the
 9                agreement between the parties;
10         (5)    that Defendant understands the nature of the charge against him/her;
11         (6)    that Defendant understands that his/her answers may later be used against
12                him/her in a prosecution for perjury or false statement; and
13         (7)    that there is a factual basis for the Defendant's plea;
14         (8)    that the defendant knowingly, intelligently and voluntarily waived his/her
15                right to appeal or collaterally attack his/her conviction and any sentence
16                imposed if it is within the range permitted by the plea agreement;
17                                           and further,
18   (B)   I RECOMMEND that the District Court accept the Defendant's plea of guilty to
19   count one of the First Superseding Indictment which charges Title 22, United States
20   Code, Sections 2778(b)(2) and 2778(c), and Title 22, Code of Federal Regulations,
21   Sections 121.1, 123.1, 125.2 and 127.1 Export of Arms and Munitions.
22   (C)   The parties have fourteen (14) days from the date of service of this Report and
23   Recommendation to file written objections with the District Court.
24   IT IS FURTHER ORDERED:
25   (D)   Presentence Report to be prepared.
26         (1)    Any objection(s) to the presentence report shall be filed no later than 14
27                days after receiving the presentence report pursuant to Fed.R. Crim.P. 32
28                (f) (1);


                                                 -2-
     Case 4:19-cr-00472-RM-JR Document 54 Filed 02/14/20 Page 3 of 3



 1        (2)   any response to the objection(s) to the presentence report shall be filed no
 2              later than 11 days after receiving the objection(s);
 3        (3)   any sentencing memorandum shall be filed no later than 5 business days
 4              prior to sentencing;
 5        (4)   Any party seeking to continue a sentencing date shall file a Motion to
 6              Continue no later than two (2) business days prior to the date of the
 7              hearing. Additionally, counsel shall telephonically notify chambers when
 8              sentencing is within two (2) business days;
 9        (5)   failure to comply with this Order may result in the imposition of sanctions.
10
11        Dated this 14th day of February, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
